T. ROWE PRICE INTERNATIONAL FUNDS, INC. ARTICLES SUPPLEMENTARY CLASSIFYING AUTHORIZED STOCK T. Rowe Price International Funds, Inc., a Maryland corporation, having its principal office in Baltimore City, Maryland (hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: Pursuant to authority expressly vested in the Board of Directors of the Corporation by Article Fifth of the Charter of the Corporation, the Board of Directors has duly classified a number of shares of its unissued Common Stock (determined in connection with the SECOND paragraph below) into a new series and a new class of common stock to be designated the T. Rowe Price Emerging Markets Local Currency Bond Fund and T.
